UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7719



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARROLL EUGENE DODSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-94-106, CA-99-727-7)


Submitted:   May 10, 2000                 Decided:   August 4, 2000


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carroll Eugene Dodson, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carroll Eugene Dodson seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999) and denying reconsideration of that order.      We have

reviewed the record and the district court’s opinions and find no

reversible error.     Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.*   See United States v. Dodson, Nos. CR-94-106; CA-99-727-7

(W.D. Va. Oct. 13 & Dec. 10, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       We note that Richardson v. United States, 526 U.S. 813
(1999), is unavailing because Dodson did not raise the jury una-
nimity claim prior to collateral proceedings and did not establish
cause and prejudice or actual innocence to excuse his procedural
default. See United States v. Frady, 456 U.S. 152, 167-68 (1982).


                                  2